Exhibit 99.1 For Immediate Release Investors Community Bank names Seifert to Board of Directors MANITOWOC, WI, November 19, 2015 – Investors Community Bank, a subsidiary of County Bancorp, Inc. (NASDAQ: ICBK), announced the appointment of Kathi Seifert to serve as a member of the bank’s Board of Directors effective January, 2016. She will also be nominated to serve on the County Bancorp, Inc. board at the 2016 annual shareholders meeting. Seifert, the current president and owner of Katapult, LLC, in Neenah, retired as Executive Vice President for Kimberly-Clark Corporation after 26 years at the company (leading the company’s personal care business and sales organization). Prior to Kimberly-Clark, Seifert was employed by Fort Howard Paper Company as Assistant Product Manager Consumer Products, Beatrice Foods as Distribution Analyst Sana Division and Procter & Gamble as Market Research Supervisor.
